17 F.3d 1435NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Henry WALKER, Plaintiff Appellant,v.T. L. BARNETT, Superintendent, ECI;  Ann Smith, AssistantProgram Director, ECI;  Mr. McCuller, AssistantSuperintendent of Program, ECI;  Lieutenant Shelry,Investigation Officer, each in their individual capacity,Defendants Appellees.
No. 93-6869.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 13, 1993.Decided:  March 2, 1994.

Henry Walker, Appellant Pro Se
LaVee Hamer Jackson, Office of the Attorney General of Attorney General of North Carolina, Raleigh, NC for Appellees.
E.D.N.C.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Henry Walker appeals from the district court order granting summary judgment in favor of Defendants in Walker's 42 U.S.C. Sec. 1983 (1988) action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Walker v. Barnett, No. CA-91-589-BR (E.D.N.C. July 27, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 Although the district court did not specifically address Walker's claim that some committee members also served as investigators in its discussion of Walker's allegation of bias, we find that he failed to state a claim under Myers v. Alldredge, 492 F.2d 296, 305-06 (3d Cir.1974)